
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1055
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To grant the congressional gold medal,
		  collectively, to the 100th Infantry Battalion and the 442nd Regimental Combat
		  Team, United States Army, in recognition of their dedicated service during
		  World War II.
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)On January 19, 1942, 6 weeks after the
			 December 7, 1941, attack on Pearl Harbor by the Japanese Navy, the United
			 States Army discharged all Japanese-Americans in the Reserve Officers Training
			 Corps and changed their draft status to 4C—the status of
			 enemy alien which is ineligible for the draft.
			(2)On January 23, 1942, Japanese-Americans in
			 the military on the mainland were segregated out of their units.
			(3)Further, on May 3, 1942, General John L.
			 DeWitt issued Civilian Exclusion Order No. 346, ordering all people of Japanese
			 ancestry, whether citizens or noncitizens, to report to assembly centers, where
			 they would live until being moved to permanent relocation centers.
			(4)On June 5, 1942, 1,432 predominantly Nisei
			 (second generation Americans of Japanese ancestry) members of the Hawaii
			 Provisional Infantry Battalion were shipped from the Hawaiian Islands to
			 Oakland, CA, where the 100th Infantry Battalion was activated on June 12, 1942,
			 and then shipped to train at Camp McCoy, Wisconsin.
			(5)The excellent training record of the 100th
			 Infantry Battalion and petitions from prominent civilian and military personnel
			 helped convince President Roosevelt and the War Department to reopen military
			 service to Nisei volunteers who were incorporated into the 442nd Regimental
			 Combat Team after it was activated in February of 1943.
			(6)In that same month, the 100th Infantry
			 Battalion was transferred to Camp Shelby, Mississippi, where it continued to
			 train, and even though the battalion was ready to deploy shortly thereafter,
			 the battalion was refused by General Eisenhower, due to concerns over the
			 loyalty and patriotism of the Nisei.
			(7)The 442nd Regimental Combat Team later
			 trained with the 100th Infantry Battalion at Camp Shelby in May of 1943.
			(8)Eventually, the 100th Infantry Battalion
			 was deployed to the Mediterranean and entered combat in Italy on September 26,
			 1943.
			(9)Due to their bravery and valor, members of
			 the Battalion were honored with 6 awards of the Distinguished Service Cross in
			 the first 8 weeks of combat.
			(10)The 100th Battalion fought at Cassino,
			 Italy in January 1944, and later accompanied the 34th Infantry Division to
			 Anzio, Italy.
			(11)The 442nd Regimental Combat Team arrived in
			 Civitavecchia, Italy on June 7, 1944, and on June 15 of the following week, the
			 100th Infantry Battalion was formally made an integral part of the 442nd
			 Regimental Combat Team, and fought for the last 11 months of the war with
			 distinction in Italy, southern France, and Germany.
			(12)The battalion was awarded the Presidential
			 Unit Citation for its actions in battle on June 26–27, 1944.
			(13)The 442nd Regimental became the most
			 decorated unit in United States military history for its size and length of
			 service.
			(14)The 100th Battalion and the 442nd
			 Regimental Combat Team, received 7 Presidential Unit Citations, 21 Medals of
			 Honor, 29 Distinguished Service Crosses, 560 Silver Stars, 4,000 Bronze Stars,
			 22 Legion of Merit Medals, 15 Soldier's Medals, and over 4,000 Purple Hearts,
			 among numerous additional distinctions.
			(15)The United States remains forever indebted
			 to the bravery, valor, and dedication to country these men faced while fighting
			 a 2-fronted battle of discrimination at home and fascism abroad.
			(16)Their commitment and sacrifice demonstrates
			 a highly uncommon and commendable sense of patriotism and honor.
			(17)The Military Intelligence Service (in this
			 Act referred to as the MIS) was made up of about 6,000 Japanese
			 American soldiers who conducted highly classified intelligence operations that
			 proved to be vital to United States military successes in the Pacific
			 Theatre.
			(18)As they were discharged from the Army, MIS
			 soldiers were told not to discuss their wartime work, due to its sensitive
			 nature, and their contributions were not known until passage of the Freedom of
			 Information Act in 1974.
			(19)MIS soldiers were attached individually or
			 in small groups to United States and Allied combat units, where they
			 intercepted radio transmissions, translated enemy documents, interrogated enemy
			 prisoners of war, volunteered for reconnaissance and covert intelligence
			 missions, and persuaded enemy combatants to surrender.
			(20)Their contributions continued during the
			 Allied postwar occupation of Japan, and MIS linguistic skills and understanding
			 of Japanese customs were invaluable to occupation forces as they assisted Japan
			 in a peaceful transition to a new, democratic form of government.
			2.Congressional gold medal
			(a)Award AuthorizedThe Speaker of the House of Representatives
			 and the President pro tempore of the Senate shall make appropriate arrangements
			 for the award, on behalf of the Congress, of a single gold medal of appropriate
			 design to the 100th Infantry Battalion, the 442nd Regimental Combat Team, and
			 the Military Intelligence Service, United States Army, collectively, in
			 recognition of their dedicated service during World War II.
			(b)Design and StrikingFor the purposes of the award referred to
			 in subsection (a), the Secretary of the Treasury (hereafter in this Act
			 referred to as the Secretary) shall strike the gold medal with
			 suitable emblems, devices, and inscriptions, to be determined by the
			 Secretary.
			(c)Smithsonian Institution
				(1)In GeneralFollowing the award of the gold medal in
			 honor of the 100th Infantry Battalion, the 442nd Regimental Combat Team, and
			 the Military Intelligence Service, United States Army, under subsection (a),
			 the gold medal shall be given to the Smithsonian Institution, where it will be
			 displayed as appropriate and made available for research.
				(2)Sense of CongressIt is the sense of the Congress that the
			 Smithsonian Institution should make the gold medal received under paragraph (1)
			 available for display elsewhere, particularly at other appropriate locations
			 associated with the 100th Infantry Battalion, the 442nd Regimental Combat Team,
			 and the Military Intelligence Service, United States Army.
				3.Duplicate medalsThe Secretary may strike and sell duplicates
			 in bronze of the gold medal struck under section 2, at a price sufficient to
			 cover the costs of the medals, including labor, materials, dies, use of
			 machinery, and overhead expenses.
		4.National medalsMedals struck pursuant to this Act are
			 national medals for purposes of chapter 51 of title 31, United States
			 Code.
		5.Authority to use funds; proceeds of
			 sale
			(a)Authority To use fundsThere is authorized to be charged against
			 the United States Mint Public Enterprise Fund, an amount not to exceed $30,000
			 to pay for the cost of the medal authorized under section 2.
			(b)Proceeds of SaleAmounts received from the sale of duplicate
			 bronze medals under section 3 shall be deposited in the United States Mint
			 Public Enterprise Fund.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
